DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed February 23, 2021. Claims 1-3 are presently pending and are presented for examination.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “travelable distance calculation device calculates a travelable distance of the electric vehicle”, “a correction device that corrects the travelable distance”, in claims 1-3.
The examiner notes that the structure that performs the above claimed function is found in the specification to be the display apparatus 60.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3 are rejected under 35 U.S.C 103 as being unpatentable over Meyer et al, US 2017 /0038222, in view of Obata et al. US 2020/0164854, further in view of Ohta et al. US 2018/0102002, hereinafter referred to as Meyer, Obata, and Ohta, respectively.

Regarding claim 1, Meyer discloses a travelable distance display apparatus mounted on an electric vehicle having a secondary battery for supplying travel power (See at least ¶ 7, “a distance to empty (DTE) prediction tool for generating a DTE driving range prediction for a vehicle whose propulsion is generated, at least in part, by one or more on-board vehicle
batteries. The DTE prediction tool may generate the DTE driving range prediction”), comprising: 
a travelable distance calculation device (See at least fig 1-9, item 20, 900, ¶ 8, “The DTE prediction tool may be configured to generate both a DTE driving range prediction based on a predicted energy consumption rate for a known driving route, as well as generate an ongoing DTE driving range prediction based on a global average energy consumption rate when the vehicle's driving route is not known”), (See at least fig 1-9, item 20, 900, ¶ 128, “computing system 900 configured to be included in a vehicle system as described throughout this disclosure. For example, the computing system 900 may correspond to the computing system 20 described with reference to FIG. 1”); and 
a display device (See at least fig 1-9, item 24, ¶ 11, “a display configured to present the vehicle driving range.”), 
wherein the travelable distance calculation device calculates a travelable distance of the electric vehicle based on a power consumption of an air-conditioning apparatus mounted on the electric vehicle (See at least fig 1-9, ¶ 64, “based on this analysis the DTE prediction tool may determine the estimated speed for the vehicle 101 traveling along the identified road segment as the posted speed limit adjusted in view of the traffic information. The estimated speed may have a value that corresponds to an average constant speed for the vehicle 101 for a duration of traveling along the identified road segment”), (See at least fig 1-9, ¶ 80, “the auxiliary load model 408 may be utilized by the DTE prediction tool to determine an auxiliary energy consumption prediction that predicts an amount of energy required for the vehicle 101 to run various auxiliary loads during the course of traversing the identified road segment. The auxiliary loads may correspond to, but are not limited to, alternator loads or DC-to-DC converter loads resulting from headlights, interior lighting, audio system, infotainment system, speaker system, heated seats, solenoid valves, electric fans, vehicle control modules, sensors, climate blower fans, or other vehicle components that rely on a vehicle energy source (e.g., 12 Volt battery) to function”), and 
the display device is able to display the travelable distance of the electric vehicle in a case where each of the average speed of the electric vehicle and use/non-use of the air-conditioning apparatus is changed (See at least fig 1-9, item 48-50, ¶ 10, “Methods according to the present disclosure provide responsive recalculations based on changes in driving patterns. In addition, methods according to the present disclosure provide continuous range estimates”), (See at least fig 1-9, ¶ 110, “the DTE prediction tool may calculate the correction factor and average global consumption rate using the methods illustrated in block diagram form in FIG. 7. A difference is calculated between a current energy consumption rate and the estimated energy consumption rate for the current route segment as illustrated at block 70. A correction factor is calculated based on the difference, as illustrated at block 72”).
Meyer fails to explicitly discloses an average speed of the electric vehicle.
However, Obata teaches an average speed of the electric vehicle (See at least ¶ 92, “FIG. 7 is a diagram showing a distance to empty (a total distance to empty B) calculated from a current battery SOC and an amount of fuel remaining in accordance with an average vehicle speed until a destination in a graph”), (See at least ¶ 119, “it becomes possible to indicate the calculated distances to empty to be associated with an average vehicle speed from the present location to the destination as shown in FIG. 8”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meyer and include an average speed of the electric vehicle as taught by Obata because it would allow the system to indicate the calculated distances to empty to be associated with an average vehicle speed from the present location to the destination (Obata ¶ 119).

Regarding claim 2, Meyer discloses the travelable distance display apparatus according to claim 1, further comprising: a correction device that corrects the travelable distance calculated by the travelable distance calculation device, wherein the correction device is able to acquire path information on the electric vehicle, and corrects the travelable distance based on the path information (See at least fig 1-9, item 48-50, ¶ 10, “Methods according to the present disclosure provide responsive recalculations based on changes in driving patterns. In addition, methods according to the present disclosure provide continuous range estimates”), (See at least fig 1-9, ¶ 110, “the DTE prediction tool may calculate the correction factor and average global consumption rate using the methods illustrated in block diagram form in FIG. 7. A difference is calculated between a current energy consumption rate and the estimated energy consumption rate for the current route segment as illustrated at block 70. A correction factor is calculated based on the difference, as illustrated at block 72”), (See at least fig 1-9, ¶ 113, “The correction factor is learned based on the difference between the estimated and observed values using a first order filter, and the global energy consumption rate learns the correction factor at the same rate”).

Regarding claim 3, Meyer discloses the travelable distance display apparatus according to claim 1, further comprising: a display control device that controls display of the travelable distance on the display device, wherein the display control device performs such control that the travelable distance (See at least fig 1-9, items 24, 44, 56, 85, 910, ¶ 13, “processor may be configured to: generate a vehicle driving range based, at least in part, on the known vehicle driving route, the energy consumption estimate, and an available battery charge for a vehicle battery, and control a display to display the vehicle driving range”), (See at least fig 1-9, ¶ 28, “display configured to signal information to an operator, a memory unit, and a computing system. The computing system may include a processor or controller that may be configured to run the DTE prediction tool such that information stored on the memory unit is referenced in order to calculate a DTE driving range for a known driving route of the vehicle…The controller may further be configured to control the presentation of the DTE driving range on the display”), (See at least fig 1-9, ¶ 29, “one or more processors and one or more memory units, an electrical port 22, and a display/interface 24. The computing system may be configured to run, in whole or at least in part, the DTE prediction tool described herein. The display/interface 24 may include a screen, speakers, a push button, or various other user interface elements.”).
Meyer fails to explicitly discloses a remaining secondary battery level warning are displayed together on the display device.
However, Ohta teaches a remaining secondary battery level warning are displayed together on the display device (See at least fig 1-6, ¶ 35, “the driver can be view a display with which the association between the power consumption rate and the possible travel range can be recognized. The catalog power consumption rate indicated by the catalog power consumption rate mark 18 is displayed to the driver together with the power consumption rate and the possible travel range indicated by the instantaneous value line 15A, the average value line 16A, and the average value line 17A”), (See at least fig 1-6, ¶ 5, “display unit which displays the power consumption rate calculated by the calculation unit, and a possible travel range achievable at the power consumption rate with a remaining amount of the traction battery.”), (See at least fig 1-6, ¶ 37, “The BMU 32 is provided with a remaining battery capacity level calculation unit 33…The remaining battery capacity level calculation unit 33 calculates the remaining battery capacity level (SOC: State of Charge) 33a of the traction battery 31…The remaining battery capacity level calculation unit 33 and the battery capacity deterioration calculation unit 34 employ known methods to respectively calculate the remaining battery capacity level 33a and the battery capacity deterioration 34a”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Meyer and include a remaining secondary battery level warning are displayed together on the display device as taught by Ohta because it would allow the system to display a possible travel range achievable with a current remaining amount of a traction battery (Ohta ¶ 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665